Title: [From Thomas Jefferson to Benjamin Harrison, 19? June 1780]
From: Jefferson, Thomas
To: Harrison, Benjamin


  [Richmond, 19? June 1780. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), May 1780, 1827 edn., p. 51 (19 June): “The Speaker laid before House a letter from the Governor, enclosing a letter from the committee of co-operation appointed by Congress, calling for specific aids of men, provisions, forage, &c.; which were read, and ordered to be referred to the committee of the whole House on the state of the Commonwealth.” TJ’s letter not located; the committee’s letter, enclosed, was apparently that of 2 June 1780, q.v.]
